Orders of disposi*529tion, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about March 4, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, revoked appellant’s probation, and placed him with the Office of Child and Family Services for a period of 18 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion, and it constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The disposition was justified by the seriousness of the current and prior offenses and appellant’s failure to benefit from probation. We do not find the length of the placement excessive. Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ.